Citation Nr: 1230814	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from November 1953 until September 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  At that time, the RO granted service connection for pes planus deformity, left foot (claimed as a left foot disorder).  This claim has since been transferred to the VARO in Pittsburgh, Pennsylvania. 

The Board previously remanded this claim for additional development in December 2011.

In an August 2012 statement, the Veteran indicated that he did not understand why his claim was only being considered for unilateral pes planus and not bilateral pes planus.  In a May 2004 decision, the Board noted that some supplemental statements of the case referenced bilateral weak foot, claimed as residuals of fracture of the left foot.  The Board, however, determined that the Veteran's claim to reopen was limited to the left foot and the Board limited the issue to the left foot.  VA has since treated his claim to be for his left foot pes planus.    

The issues involving an earlier effective date for spousal compensation and service connection for a right foot disorder were raised in the August 2007 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left foot pes planus is more severe than indicated by his current 20 percent disability rating.

Although numerous medical records include a discussion of treatment for pes planus, the only medical professional to address the severity of the pes planus for rating purposes was the December 2011 VA examiner.

The Board finds that the December 2011 VA examination findings were conflicting and contained mistakes.  For example, responding to the question of whether the Veteran had marked pronation of the foot, the examiner checked a box indicating "no", but then went on to answer questions that began with "If yes...".   The examination report has a number of these sort of errors caused when boxes checked indicate conflicting findings.  A new examination is in order. 

In an August 2012 statement, the Veteran pointed out problems he had with the examination findings and submitted a photograph to document various walking aids he used.  The Board notes that the December 2011 VA examiner only documented that the Veteran used a cane in addition to orthotic shoes or inserts.  Any new examination should take into consideration braces and walking aids the Veteran employs because of his service-connected foot disorder.  

Given the problems with the December 2011 VA examination findings, the Board finds that a new VA examination is necessary to properly determine the level of severity of the Veteran's service-connected left foot pes planus.  In addition to the general examination findings involved in a foot disability examination, the Board requests that the VA examiner also include a narrative discussion of his/her findings that include a summary of the Veteran's symptoms due to the service-connected left foot pes planus.  

The Board also notes that the latest VA medical records associated with the claims file were from November 2011 and that the Veteran receives continuing treatment from VA. Prior to any new examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The agency of original jurisdiction (AOJ) shall request and obtain any VA medical records not already associated with the claims file, including records from November 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After associating with the claims folder any pertinent outstanding records, the AOJ shall schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left foot disorder. The claims folder should be made available to and be reviewed by the examiner. 

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The examiner should also specifically include determinations regarding whether the Veteran's pes planus is manifested by: a) marked pronation; b) extreme tenderness of plantar surfaces of the feet; c) marked inward displacement; or d) severe spasm of the tendo Achillis on manipulation.  Additionally, the examiner should specifically be asked to indicate whether the Veteran's service-connected flat foot is improved by orthopedic shoes or appliances.

The examiner is requested to review all pertinent records associated with the claims file. A clear explanation for all opinions should be provided, with a discussion of the facts and medical principles involved in making any opinions. 

The examiner should also provide a narrative discussion that includes a summary of all the symptoms associated with the service-connected left foot pes planus.

3. When the development requested has been completed, the case should again be adjudicated by the RO/AMC on the basis of the additional evidence, including that evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



